LATTIMORE, J.
Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
The record contains neither statement of facts nor bills of exception. The indictment is in legal form, and is followed by the charge of the court, the judgment, and sentence. Appellant asked a special charge defining transportation, which was given. Special charge No. 1 was apparently refused, because it was covered by the main charge. The objections to the court’s charge appear to be without merit.
No error appearing, the judgment will be affirmed.